                            Case 2:19-cv-09172-DSF-E Document 6 Filed 10/24/19 Page 1 of 2 Page ID #:179



                      1        CRAIG G. STAUB, Bar No. 172857
                               cstaub@littler.com
                      2        LITTLER MENDELSON, P.C.
                      3        633 West 5th Street
                               63rd Floor
                      4        Los Angeles, CA 90071
                               Telephone: 213.443.4300
                      5        Facsimile: 213.443.4299
                      6
                               MAGGY ATHANASIOUS, Bar No. 252137
                      7        mathanasious@littler.com
                               LITTLER MENDELSON, P.C.
                      8        2049 Century Park East
                               5th Floor
                      9        Los Angeles, CA 90067.3107
                   10          Telephone: 310.553.0308
                               Facsimile: 310.553.5583
                   11
                               Attorneys for Defendants
                   12          ALL FREIGHT CARRIERS INC. and AFC
                               LOGISTICS INC.
                   13
                   14                                UNITED STATES DISTRICT COURT
                   15                              CENTRAL DISTRICT OF CALIFORNIA
                   16                                      WESTERN DIVISION
                   17          WAYNE YARIAN, individually, and       Case No.
                   18          on behalf of all others similarly
                               situated,                             ASSIGNED FOR ALL PURPOSES TO
                   19                                                JUDGE
                                             Plaintiff,
                   20                                                NOTICE OF ERRATA RE:
                               v.                                    DECLARATION OF MAGGY M.
                   21                                                ATHANASIOUS IN SUPPORT OF
                               ALL FREIGHT CARRIERS INC., an         NOTICE OF REMOVAL OF
                   22          Illinois Corporation; AFC LOGISTICS   ACTION TO FEDERAL COURT
                               INC., an Illinois Corporation; and    State Complaint Filed: August 16, 2019
                   23          DOES 1 through 100, inclusive,
                   24                        Defendants.
                   25
                   26
                   27
                   28
LITTLE R MEND ELSO N, P .C .
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
         213.443.4300
                            Case 2:19-cv-09172-DSF-E Document 6 Filed 10/24/19 Page 2 of 2 Page ID #:180



                      1        TO THE CLERK OF THE ABOVE-ENTITLED COURT, PLAINTIFF WAYNE
                      2        YARIAN AND HIS ATTORNEYS OF RECORD:
                      3                 Please take notice that, due to clerical error, an unsigned version of the
                      4        Declaration of Maggy M. Athanasious in Support of Defendants’ Notice of Removal of
                      5        Action to Federal Court (Dckt. # 1-1) was inadvertently filed. A signed version of the
                      6        aforementioned declaration is being filed herewith. Exhibits A through K to the
                      7        declaration remain the same and appear at Dckt. ## 1-2 through 1-12.
                      8
                               Dated: October 24, 2019                   Respectfully Submitted,
                      9
                   10
                                                                         /s/ Maggy M. Athanasious
                   11                                                    CRAIG G. STAUB
                   12                                                    MAGGY ATHANASIOUS
                                                                         LITTLER MENDELSON, P.C.
                   13                                                    Attorneys for Defendants
                                                                         ALL FREIGHT CARRIERS INC. and
                   14                                                    AFC LOGISTICS INC.
                   15
                               4815-5197-4314.1 105233.1000
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
LITTLE R MEND ELSO N, P .C .
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
         213.443.4300
